DETAILED ACTION
This is in reference to communication received 31 March 2021. Addition of claims 21 – 34 is acknowledged. Claims 14 – 17 and 19 – 34 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was done following a telephone interview with Leah Raddatz on 30 March 2021 with proposed amendment and authorization to amend the claimed inventions via Examiner’s amendment via email received on 05 April 2021. After the examiner’s amendment:

Claim 14 will read as follows:
A method for generating advertising content comprising:
during a content creation period:
receiving a video advertisement comprising content associated with a first brand and generated by a first content creator;
augmenting the video advertisement with a set of features to generate an augmented video advertisement, the set of features comprising:
a set of icons overlaid the video advertisement and configured to receive user inputs;
a first pointer to the first content creator configured to link instances of the augmented video advertisement to the first content creator; and
a checkout portal for purchasing content associated with the video advertisement; and
preparing the augmented video advertisement for publication to an online platform; and
during a live period succeeding the content creation period:
for a first instance of the augmented video advertisement accessed at a first online platform executing on a first computing device accessed by a first user: 
in response to receiving selection of a first icon, in the set of icons, by the first user, rendering the checkout portal at the first instance of the augmented video advertisement; and
in response to receiving confirmation of a first purchase completed by the first user within the checkout portal at the first instance of the augmented video advertisement within the first online platform, crediting the first content creator for the first purchase based on the first pointer linked to the augmented video advertisement; and
for a second instance of the augmented video advertisement accessed at a second online platform executing on a second computing device accessed by a second user, crediting the first content creator for a second purchase completed within the checkout portal within the second online platform based on the first pointer.
Claim 26 will read as follows:
A method comprising:
during a content creation period:
receiving a video advertisement comprising content associated with a first brand and generated by a first content creator;
augmenting the video advertisement with a set of features to generate an augmented video advertisement, the set of features comprising:
a first pointer to the first content creator configured to link instances of the augmented video advertisement to the first content creator; and
a checkout portal for purchasing content associated with the video advertisement and transiently rendered within the augmented video advertisement responsive to user inputs; and
preparing the augmented video advertisement for publication to an online platform; and
during a live period succeeding the content creation period:
for a first instance of the augmented video advertisement accessed at a first online platform executing on a first computing device accessed by a first user: 
in response to receiving a first user input over the first instance of the augmented video advertisement, rendering the checkout portal within the first instance of the augmented video advertisement; and
in response to receiving confirmation of a first purchase completed by the first user within the checkout portal within the first instance of the augmented video advertisement at the first online platform, crediting the first content creator for the first purchase based on the first pointer; and
within the second instance of the augmented video advertisement at the second online platform based on the first pointer.

Claim 31 will read as follows:
A method comprising:
during a content creation period:
in response to receiving a first video advertisement comprising content associated with a first brand and generated by a first content creator:
augmenting the first video advertisement with a first checkout portal for purchasing content associated with the first video advertisement to generate a first augmented video advertisement, the first checkout portal transiently rendered responsive to user inputs; 
packaging the first augmented video advertisement with a first pointer to the first content creator configured to link instances of the first augmented video advertisement published online to the first content creator; and
preparing the first augmented video advertisement for publication online; and
in response to receiving a second video advertisement comprising content associated with the first brand and generated by a second content creator;
augmenting the second video advertisement with a second checkout portal for purchasing content associated with the second video advertisement to 
packaging the second video advertisement with a second pointer to the second content creator configured to link instances of the second augmented video advertisement published online to the second content creator; and
preparing the second augmented video advertisement for publication online; and
during a live period succeeding the content creation period:
for a first instance of the first augmented video advertisement accessed at a first online platform executing on a first computing device accessed by a first user: 
in response to receiving a first user input over the first instance of the first augmented video advertisement, rendering the first checkout portal within the first instance of the first augmented video advertisement;
in response to receiving confirmation of a first purchase [[at]] completed within the first checkout portal within the first instance of the first augmented video advertisement at the first online platform, crediting the first content creator for the first purchase based on the first pointer; and
for a second instance of the second augmented video advertisement accessed at a second online platform executing on a second computing device accessed by a second user, in response to receiving confirmation of a second purchase [[at]] completed within the second checkout portal within the second instance of the second augmented video advertisement at the second online platform, crediting the second content creator for the second purchase based on the second pointer.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is directed to ensuring that the content creator (e.g. an influencer) gets credit for the purchases which were influenced by the content they created to promote a product. 
When a content (an advertisement, a promotional video) for a specific brand, which is created by an influencer is received, applicant’s claimed system and method modifies the received content by embedding a pointer that identifies the influencer (creator) and a link to a check-out portal to enable a user watching the content to execute a transaction related to the advertised product. 
After said modified content (packaged content) is published, and when it played at a platform (aka an on-line publisher's website), said influencer get credited by using the embedded identifier of influencer in the content to identify the influencer who generated the video. 
When a user viewing the content initiates a transaction by clicking on an icon displayed as an overlay on the content (see at least para 0066), checkout portal represented by the link is presented to the user at the portal where the user is viewing the advertising video, and when the order is completed by the user, influencer associated with the content is compensated for being a procuring cause by influencing the transaction.
When any other user at different portal views the content initiates a transaction by clicking on an icon displayed as an overlay on the content (see at least para 0066), checkout portal represented by the link is presented to the user at the portal where the any other user is viewing the advertising video, and when the order is completed by the any other user, influencer associated with the content is compensated for being a procuring cause by influencing the transaction.



Prior art Foerster et al. US Patent 9,820,004 teaches system and method for configuring an overlay for displaying over the video playing over a user device.

Prior art Herling US Publication 2019/00228433 teaches system and method wherein if the content needs to be shared, certain overlays or embodiments may be applied to the content, and, allows a mobile user to shop, checkout, store items for later and pay for items all while remaining within an application or site.

Prior art does not teach, when a user viewing the content initiates a transaction by clicking on an icon displayed as an overlay on the content, presenting a checkout portal represented by the link to the user at the portal where the user is viewing the advertising video, and when the order is completed by the user, compensating the influencer associated with the content, for being a procuring cause by influencing the transaction.

Although additional art could be cited as teaching presenting a checkout portal represented by the link to the user at the portal where the user is viewing the advertising video, and when the order is completed by the user, compensating the influencer associated with the content, for being a procuring cause by influencing the transaction limitations, examiner concludes that combination of cited prior arts and additional new arts discovered while performing and updated search would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

April 8, 2021